Exhibit 10.5

HEALTH INSURANCE INNOVATIONS, INC.

LONG TERM INCENTIVE PLAN

Restricted Stock Award Agreement

You have been granted Restricted Stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Long Term Incentive Plan (the
“Plan”) of Health Insurance Innovations, Inc. (the “Company”). Unless defined in
this Award agreement (including Attachment A, this “Agreement”), capitalized
terms will have the meanings assigned to them in the Plan. In the event of a
conflict among the provisions of the Plan, this Agreement and any descriptive
materials provided to you, the provisions of the Plan will prevail.

 

Participant   Michael D. Hershberger Number of Shares Underlying Award   400,000
Shares (to the extent not vested as of any applicable date, the “Restricted
Shares”) Grant Date   February 13, 2013

 

Vesting Schedule

(subject to Section 3 of Attachment A)

 

Vesting   Subject to Section 3 of Attachment A, 20% of the Restricted Shares
shall vest and become non-forfeitable on the six-month anniversary of the Grant
Date, with the balance vesting and becoming non-forfeitable in four equal
tranches on the first day of October, 2013, 2014, 2015 and 2016.



--------------------------------------------------------------------------------

Attachment A

Restricted Stock Award Agreement

Terms and Conditions

Grant to: Michael D. Hershberger

Section 1. Grant of Restricted Stock Award. Subject to the terms and conditions
of the Plan and this Agreement, the Company hereby grants this Award to the
Participant on the Grant Date on the terms set forth on the cover page of this
Agreement, as more fully described in this Attachment A. This Award is granted
under the Plan, which is incorporated herein by this reference and made a part
of this Agreement.

Section 2. Issuance of Shares.

(a) The Restricted Shares shall be evidenced by entry into the register of
members of the Company; provided, however, that the Committee may determine that
the Restricted Shares shall be evidenced in such other manner as it deems
appropriate, including the issuance of a share certificate or certificates. In
the event that any share certificate is issued in respect of the Restricted
Shares, such certificate shall (i) be registered in the name of the Participant,
(ii) bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Restricted Shares and (iii) be held in custody by
the Company.

(b) Voting Rights. The Participant shall have voting rights with respect to the
Restricted Shares.

(c) Dividends. All cash and other dividends and distributions, if any, that are
paid with respect to the Restricted Shares shall be paid to the Participant at
the time that the portion of this Award to which such dividends or other
distributions relate vests and becomes nonforfeitable.

(d) Transferability. Unless and until the Restricted Shares become vested in
accordance with this Agreement, the Restricted Shares shall not be assigned,
sold, transferred or otherwise be subject to alienation by the Participant.

(e) Section 83(b) Election. If the Participant chooses, the Participant may make
an election under Section 83(b) of the Code with respect to the Restricted
Shares, which would cause the Participant currently to recognize income for U.S.
federal income tax purposes in an amount equal to the excess (if any) of the
Fair Market Value of the Restricted Shares (determined as of the Grant Date)
over the amount, if any, that the Participant paid for the Restricted Shares,
which excess will be subject to U.S. federal income tax. The form for making a
Section 83(b) election is available from the Company at the address indicated in
Section 4(a). The Participant acknowledges that (i) the Participant is solely
responsible for the decision whether or not to make a Section 83(b) election,

 

A-1



--------------------------------------------------------------------------------

and the Company is not making any recommendation with respect thereto, (ii) it
is the Participant’s sole responsibility to timely file the Section 83(b)
election within 30 days after the Grant Date, if the Participant decides to make
such election, and (iii) if the Participant does not make a valid and timely
Section 83(b) election, the Participant will be required to recognize ordinary
income at the time of vesting on any future appreciation on the Restricted
Shares.

(f) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) that becomes due with respect to the Restricted Shares
(or any dividend or distribution thereon), and the Participant shall make
arrangements satisfactory to the Company to enable the Company to satisfy all
such withholding requirements. Notwithstanding the foregoing, the Committee, in
its sole discretion, may permit the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is equal to the minimum
amount required to be withheld. If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.

Section 3. Accelerated Vesting and Forfeiture upon Termination of Service;
Accelerated Vesting Generally.

(a) Death, Disability, without Cause or for Good Reason. In the event of the
Participant’s Termination of Service at any time due to the Participant’s death
or Disability, by the Company or any Affiliate without Cause or by the
Participant’s Resignation for Good Reason, the Restricted Shares shall fully
vest and become non-forfeitable on the date of any such termination. For
purposes of this Agreement, Cause and Resignation for Good Reason shall have the
respective meanings set forth in the Employment Agreement between the
Participant and the Company.

(b) For Any Other Reason. In the event of the Participant’s Termination of
Service at any time under circumstances not described in Section 3(a), the
Restricted Shares shall be forfeited in their entirety without any payment to
the Participant.

(c) Generally. In the event that Michael Kosloske ceases to be either the Chief
Executive Officer of the Company or the Chairman of the Company’s board of
directors, any unvested Restricted Shares shall fully vest and become
non-forfeitable.

 

A-2



--------------------------------------------------------------------------------

(d) Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any of the Restricted Shares, the restrictions under this Award with
respect to such Shares shall lapse. Subject to any applicable Lock Up Agreement,
such Shares shall be fully assignable, saleable and transferable by the
Participant, and the Company shall deliver such Shares to the Participant by
transfer to the Depository Trust Company for the benefit of the Participant or
by delivery of a share certificate registered in the Participant’s name and such
transfer shall be evidenced in the register of members of the Company.

Section 4. Miscellaneous Provisions.

(a) Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

if to the Company, to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Michael W. Kosloske

Telecopy: (877) 376-5832

with a copy to (which shall not constitute notice hereunder):

Gary Raeckers

if to the Participant, to the address that the Participant most recently
provided to the Company,

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on

 

A-3



--------------------------------------------------------------------------------

behalf of the Company and the Participant, except that the Committee may amend
or modify this Agreement without the Participant’s consent in accordance with
the provisions of the Plan or as otherwise set forth in this Agreement. No
waiver of any breach or condition of this Agreement shall be deemed to be a
waiver of any other or subsequent breach or condition whether of like or
different nature. Any amendment or modification of or to any provision of this
Agreement, or any waiver of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which made or
given.

(d) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(e) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(f) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(g) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

(h) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

(i) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant.

(j) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

HEALTH INSURANCE INNOVATIONS, INC. By:  

/s/ Michael W. Kosloske

  Name:   Michael W. Kosloske   Title:   Chairman, President and Chief Executive
Officer PARTICIPANT  

/s/ Michael D. Hershberger

  Name:   Michael D. Hershberger